Citation Nr: 0822384	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran and his 
spouse testified before the Board at a hearing that was held 
at the RO in April 2007.  In August 2007, the Board remanded 
the claims for additional development.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§  1131, 1154(b), 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, the 
statutes provide a relaxed evidentiary standard of proof to 
determine service connection.  38 U.S.C.A. § 1154(b) (West 
2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When 
an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).  Satisfactory evidence 
is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran claims that he was exposed to acoustic trauma in 
service in the form of machine gun fire and shell explosions 
during basic training and as a result of duties as an armor 
crewman.  In April 2007 testimony before the Board, the 
veteran described noise exposure as a result of duties as a 
tank driver and a gunner.  He contends that in-service 
exposure to acoustic trauma caused his current bilateral 
hearing loss and tinnitus.  

The veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
His service records additionally do not demonstrate that he 
participated in combat.  As there is no evidence that the 
veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the veteran was, however, 
exposed to acoustic trauma in service, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.

At the April 2007 hearing before the Board, the veteran and 
his spouse stated that he had experienced difficulty hearing 
since shortly after his separation from service, with a 
worsening of his hearing loss in the previous few years.  
They each testified that the veteran had no significant post-
service noise exposure, either recreationally or 
occupationally, citing the veteran's lack of a work history 
since 1975, when he was awarded disability benefits by the 
Social Security Administration.  The veteran and his spouse 
additionally testified that the veteran had no exposure to 
acoustic trauma as a result of working with farm equipment.

Post-service clinical records dated in April 1979, 
approximately 8 years after his separation from service, show 
that he reported experiencing "dizziness at times with 
tinnitus frequently," more in the right ear than in the 
left.  He did not complain of difficulty hearing at that 
time.  Records associated with a period of psychiatric 
hospitalization in October 1991 show that the veteran was 
diagnosed with a "hearing deficit."  It is not clear, 
however, that the veteran underwent audiometric testing at 
that time, or whether this diagnosis was based upon a history 
provided by the veteran.  Because there is no audiometric 
data associated with this diagnosis, the October 1991 
diagnosis does not meet the criteria for a diagnosis of 
bilateral hearing loss, for VA purposes.  38 C.F.R. § 3.385 
(2007).

The first confirmed clinical diagnosis of hearing loss that 
comports with VA criteria for consideration as a disability 
is dated in April 2000.  At that time, the veteran reported 
that he had previously been seen for hearing evaluations in 
1990, 1991, and 1995.  He reported no significant change in 
his hearing sensitivity, and inquired about receiving hearing 
aids from VA.  Audiometric testing revealed normal hearing 
from 250 to 2000 Hertz, and moderate to moderately severe 
sensorineural hearing loss from 3000 to 8000 Hertz., 
bilaterally.  Word recognition remained good for both ears.  
Treatment records dated from April 2000 to January 2007 do 
not reflect complaints regarding or treatment for either 
hearing loss or tinnitus.  At no time did any treating 
provider relate the veteran's bilateral hearing loss or 
tinnitus to his period of active service.

The veteran underwent VA audiological examination in December 
2004.  At the time of the examination, the veteran reported 
that he first began to notice his hearing loss "a few years 
ago," and stated that he had had intermittent tinnitus for 
the past few years with an unknown cause.  He described in-
service noise exposure from trucks and tanks, but noted that 
he had used hearing protection while in service.  When 
questioned as to post-service noise exposure, he denied a 
history of recreational noise exposure but acknowledged a 15-
year history of occupational exposure to noise associated 
with farm equipment, during which time he reportedly did not 
use hearing protection.  Audiometric testing revealed 
bilateral sensorineural hearing loss that comported with VA 
criteria for consideration as a disability, and was 
consistent with noise-induced hearing loss.  Given that the 
veteran's hearing was normal on examination in June 1971, 
prior to his separation from service, there was no evidence 
of hearing loss for many years after service, and that he 
reported a significant history of post-service history of 
noise exposure for which he did not use hearing protection, 
the examiner determined that the veteran's bilateral hearing 
loss and tinnitus were not likely related to his period of 
active service.

In April 2007 testimony before the Board, the veteran and his 
spouse expressed their disagreement with the examiner's 
characterization of the veteran's reported exposure to noise 
post-service.  Specifically, they asserted that the veteran 
had not in fact been exposed to noise as a result of using 
farm equipment as the examiner had reported.  They stated 
instead that there had been a mistake, and the veteran's 
records had been mixed up with those of his uncle, who had a 
similar name, who did have a lengthy history of noise 
exposure as a result of using farm equipment.  They again 
stated that the veteran had not worked in any capacity, 
including on a farm, since 1975, when he was awarded 
disability benefits by the Social Security Administration.

In August 2007, the Board remanded the claims for the purpose 
of obtaining an additional opinion from the examiner who 
conducted the December 2004 examination.  The Board requested 
that the examiner again review the veteran's claims file and 
again address the question of whether his hearing loss and 
tinnitus were as likely as not related to noise exposure 
during active service, with specific attention directed 
towards the alleged confusion of information pertaining to 
the veteran's uncle's history of noise exposure as compared 
to the veteran's.  In September 2007, the examiner again 
reviewed the veteran's claims file, in addition to his notes 
associated with the December 2004 examination, and again 
determined that it was not likely that his current bilateral 
hearing loss and tinnitus were related to service.  When 
reviewing the notes associated with the veteran's December 
2004 examination, the examiner stated that the veteran had in 
fact reported a 15-year history of occupational noise 
exposure as a result of using farming equipment, during which 
time he had not used hearing protection.  This post-service 
noise exposure, in conjunction with the veteran's normal 
hearing at separation from service, and the length of time 
before there was clinical evidence of hearing loss or 
tinnitus, strongly suggested that the veteran's bilateral 
hearing loss was not related to his period of active service, 
but rather developed after service as a result of post-
service noise exposure.

In weighing the probative value of the testimony of the 
veteran and his spouse, the Board must consider the 
credibility of the  testimony.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Upon careful review of the claims folder, the 
Board finds the veteran's and his wife's credibility as 
witnesses to be questionable.  While the veteran and his 
spouse have reported that the veteran did not have a 15-year 
history of occupational noise exposure because he had not 
worked since 1975, the record reflects that while the veteran 
may not have been employed on a full-time basis since 1975, 
he did periodically work, and during those periods in which 
he was working, he was employed in positions in which he was 
exposed to noise.  Records associated with an October 1975 
period of psychiatric hospitalization show that while the 
veteran had been adjudicated disabled by the Social Security 
Administration, his treating physician felt that "he [was] 
perfectly able to work and to hold a job if he so 
desire[d]."  Moreover, the physician felt that the most 
therapeutic treatment for the veteran was for him to have a 
job and to work.  Clinical records dated in September 1976 
show that the veteran reported that he was not employed on a 
full-time basis, but that he did work cutting grass and 
raking leaves.  In January 1978, he reported a post-service 
work history characterized by many jobs he held only for a 
short time.  He stated that the longest period of time for 
which he had been employed was five years earlier, when he 
had worked for the City of Rensselaer.  Since then, he had 
held many jobs for less than a month.  Records dated in March 
1978 show that the veteran reported a post-service history of 
having worked in a steel company and as a garbage collector.  
In April 1978, he reported a post-service work history 
involving work as an unskilled laborer in a street department 
crew (asphalt paving), truck driving on two separate 
occasions, and at the steel plant as an acetelyne torch 
welder.  In July 1995, the veteran reported a history of work 
as a farm laborer until he was awarded disability benefits by 
the Social Security Administration.  Thus, while it is clear 
that the veteran has not had a steady work history since 
1975, when he was awarded disability benefits, it appears 
both that he worked in positions in which he was exposed to 
noise prior to the award of disability benefits, and that 
when he was employed after 1975, however briefly, he worked 
in positions in which he was exposed to noise.  Because the 
record demonstrates that the veteran was in fact exposed to 
occupational noise following his separation from service, the 
testimony of the veteran and his wife asserting the absence 
of post-service occupational noise exposure, is deemed not 
credible.

In light of the low weight to be afforded the veteran's and 
his wife's contentions at the hearing, owing to their 
inconsistency with treatment records, those contentions are 
outweighed by the absence of medical evidence to support the 
claim.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral hearing loss or 
tinnitus on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the veteran's 
bilateral hearing loss and tinnitus.  Rather, the evidence of 
record only weighs against such a finding.  Thus, the Board 
finds that service connection for bilateral hearing loss and 
tinnitus is not warranted.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current bilateral 
hearing loss and tinnitus first manifested many years after 
service and are not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claims for service connection for 
hearing loss and bilateral tinnitus, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004, March 
2006, and December 2007; a rating decision in December 2004; 
a statement of the case in May 2005; and a supplemental 
statement of the case in July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two opinions in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


